NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                    OCTOBER 30 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-56410

             Plaintiff - Appellee,               D.C. Nos.    8:12-cv-01978-CJC
                                                              8:05-cr-00301-CJC-1
   v.

COLIN NATHANSON,                                 MEMORANDUM*

             Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                     Cormac J. Carney, District Judge, Presiding

                       Argued and Submitted October 7, 2014
                               Pasadena, California

Before: TALLMAN, BEA, and FRIEDLAND, Circuit Judges.

        Colin Nathanson appeals the district court’s denial of his 28 U.S.C. § 2255

motion to vacate, set aside, or correct his 324-month sentence for mail fraud. We

have jurisdiction under 28 U.S.C. § 2255(d), and we affirm.

        Nathanson has not shown “that counsel’s representation fell below an

objective standard of reasonableness.” See Strickland v. Washington, 466 U.S.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
668, 687-88 (1984). Appellate counsel are not required to raise every nonfrivolous

claim in a merits brief, and “‘[g]enerally, only when ignored issues are clearly

stronger than those presented, will the presumption of effective assistance of counsel

be overcome.’” Smith v. Robbins, 528 U.S. 259, 288 (2000) (quoting Gray v.

Greer, 800 F.2d 644, 646 (7th Cir. 1986)). It was not clear that a due process claim

based on Bearden v. Georgia, 461 U.S. 660 (1983), would have been stronger than

the claims Nathanson’s counsel actually raised.

      AFFIRMED.




                                          2